Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 1/21/2020, in which, claims 1-2 are pending. Claims 1 is independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 

Drawings
The drawings filed on 1/21/2020 are accepted.

Specification
The disclosure filed on 1/21/2020 is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites when the network connection is made according to a verification result of the network connection state”) that negates/inconsistent with the condition recited in the claim 1 (“controlling the OTP application to be driven when the network connection is in a deactivated state according to a verification result of the network connection state”). As such, it would be possible to infringe dependent claim 2 without infringing independent claim 1. Court has held under §112(d), a party cannot infringe a dependent claim without also infringing the independent claim (see, Ferring B.V. v. Watson Labs., Inc.-Fla., 64 F.3d 1401,1411 (Fed. Cir. 2014)). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-2 is/are directed to a method. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101. When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) and determine whether the recited abstract idea is integrated into a practical application in the claims (i.e., Step 2A, prongs 1-2), and it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. If an abstract idea is present in the 
Federal Register on 01/07/2019 and Alice Corporation Pty. Ltd. i/. CLS Bank International, et al., 573 U.S._ (2014).Step 1: Identifying Statutory Categories              In the present case, claim(s) is/are directed to method for verifying a network connection state of the user terminal when a driving request for the OTP application is received; and controlling the OTP application to be driven when the network connection is in a deactivated state according to a verification result of the network connection state – falls into one of the four statutory categories (i.e., method). Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A (prong 1): Identifying a Judicial Exception
The Supreme Court and Federal Circuit have identified abstract ideas in patent claims by making comparisons to concepts found in past decisions to be judicial exceptions to eligibility. 2019 Revised Patent Subject Matter Eligibility Guidance (“IEG Update”). The July Update summarizes concepts the courts have considered to be abstract ideas by associating eligibility 
The abstract functions of the claims in the case are claim(s) is/are directed to method for verifying a network connection state of the user terminal when a driving request for the OTP application is received; and controlling the OTP application to be driven when the network connection is in a deactivated state according to a verification result of the network connection state. 
As such, the abstract idea is making an observation based on data (“verifying a network connection state of the user terminal when a driving request for the OTP application is received”) and to take an action based on the observation (“controlling the OTP application to be driven when the network connection is in a deactivated state according to a verification result of the network connection state”) as defined by the claimed steps listed above. The claims fall under at least the category of “an idea of itself”. The phrase “an idea of itself is used to describe an idea standing alone such as an instantiated concept, 
a. Collecting and comparing known information (Classen); 
         b. Comparing information regarding a sample or test subject to a control or target data (Ambry/Myriad CAFC); 
         c. Collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning); 
         d. Data recognition and storage (Content Extraction);
         e. Obtaining and comparing intangible data (Cybersource); 
         f. Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group);
         g. Organizing and manipulating information through mathematical correlations (Digitech);
         h. Virus Screening (Int. Ventures v. Symantec ‘610 patent);

mental process.
Step 2A (prong 2) Identifying an integrated practical application
Under step 2A (prong 1) of the 101 analysis, claims recite abstract idea of making an observation based on data to identify an option for taking an action. Claims do not integrate a practical application of the abstract idea in the claims (step 2A, prong 2)
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry. See Mayo Collaborative Servs. v. Prometheus Labs. Inc., 132 S. Ct. 1289, 1297 (2012). Rather, the second step requires determining whether additional substantive limitations narrow, confine, or otherwise tie down the claim so that, in practical terms, it does not cover the full abstract idea itself. Another way of stating the test is whether the claim language provides “significantly more” than the abstract idea itself.                    
 Step 2B: Considering Additional Elements
The considerations are whether the claim includes:
•    Improvements to another technology or technical field;

•    Applying the judicial exception with, or by use of, a particular machine;
•    Effecting a transformation or reduction of a particular article to a different state or thing;
•    Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;
•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Applying the test to the claims in the application, the structural elements of the claims, which include a generic computer, software when taken in combination with the functional elements claim(s) is/are directed to method for making an observation based on data to identify an option for taking an action, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment (a general purpose device). When considered as an ordered Note: Applicant’s disclosure states a generic computer processor or machine is used to execute the algorithms (¶75, ¶148); note also cited art of record also discloses processors; devices, programs (see, e.g., Pal: Figs 1-3, ¶14-¶15). Therefore, the claimed interactions of the various generically recited methods / devices lacks an unconventional step that confines the claim to a particular useful application in the sense that the result is equivalent to purely mental activity, e.g., making an observation to identify an option. Dependent claim is rejected based on the aforementioned rationale discussed in the rejection of the independent claims because the claims merely recite variations of making an observation without integrating the model into a practical application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160261604 A1 (hereinafter ‘Pal’).

As regards claim 1, Pal (US 20160261604 A1) discloses: A computer implemented method for a one time password (OTP) application executed by a user terminal, the method comprising the steps of: verifying a network connection state of the user terminal when a driving request for the OTP application is received; and (Pal: Figs. 1-3, Abstract, ¶27-¶29, i.e., monitoring the network connection status when authentication 

As regards claim 2, Pal (US 20160261604 A1) discloses computer implemented method of claim 1, further comprising: verifying a network connection state of the user terminal when the OTP application is being driven; and (Pal: Figs. 1-3, Abstract, ¶27-¶29) controlling at least one of driving of the OTP application and performing of a function depending on the driving to be limited when the network connection is made according to a verification result of the network connection state. (Pal: Figs. 1-3, Abstract, ¶27-¶40, i.e., monitoring the network connection status when authentication tool i.e., OTP application, wants to communicate authentication information, wherein when the connection is online, the authentication tool performs certain actions)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/SYED A ZAIDI/Primary Examiner, Art Unit 2432